— Determination of the respondent New York State Board of Parole, dated June 21, 1990, which revoked petitioner’s parole and ordered petitioner’s incarceration for a period of two years, is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edward Greenfield, J.], entered December 6, 1990), is dismissed, without costs.
Substantial evidence supporting the determination that petitioner resisted a lawful arrest was produced at the hearing. When the petitioner was initially seized, the police officer had probable cause to believe that defendant was committing a crime. (People v Carrasquillo, 54 NY2d 248, 254.)
Accordingly, the determination of the Board of Parole should be upheld as it was based upon a parole violation resulting from a lawful arrest. Concur — Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.